Smith, J.
1. “Where a, person driving a motor-truck on a public highway over a railroad crossing is struck by a passenger-train and injured, the mere fact that the vehicle has not been registered in the office of the secretary of State, and a license obtained, and a license fee paid as required under Georgia Laws, Ex. Sess. 1915, p. 107, will not render the person so injured a trespasser, and bar his right of recovery against the railroad company for negligence.” Central of Georgia Railway Co. v. Moore, 149 Ga. 581 (101 S. E. 668). This ruling was made by the Supreme Court in answer to a question certified to that court by this court, and overrules the holding in Knight v. Savannah Electric Co., 20 Ga. App. 314 (93 S. E. 17).
2. Those grounds of the amendment to the motion for a new trial which are not specifically abandoned disclose no reversible error; and, there being evidence to support the verdict, the trial judge did not err in overruling the motion for a new trial.

Judgment on main hill of exceptions affirmed; oross-hill dismissed.


Jenlcins, P. J., and Stephens, J., concur.